Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SEAN STARK, a/k/a SCOTT HALEY,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00121-CR

Appeal from the

168th District Court

of El Paso County, Texas

(TC# 20030D01297)




O P I N I O N

           Appellant entered a guilty plea to the offense of evading arrest or detention using a
motor vehicle.  The court sentenced Appellant to twelve years’ imprisonment in the
Institutional Division of the Texas Department of Criminal Justice on February 9, 2005.  A
motion for new trial was filed and Appellant filed a notice of appeal on March 16, 2005. 
Because Appellant has no right to appeal, we dismiss.
           The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included in the record on appeal. 
See Tex. R. App. P. 25.2(d).
           Accordingly, we dismiss the appeal.

                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)